Title: From Benjamin Franklin to Conrad Weiser, Jonas Seely, and James Read, 30 December 1755
From: Franklin, Benjamin
To: Weiser, Conrad,Seely, Jonas,Read, James


Gentlemen
Easton, Dec. 30. 1755.
We are just on the Point of setting out for Bethlehem, in our Way to Reading, where we propose to be (God willing) on Thursday Evening. The Commissioners are all well, and thank you for the Concern you express for their Welfare. We hope to have the Pleasure of finding you well. No News this Way, except that Aaron Depui’s Barn was burnt last Week, the Indians still keeping near those Parts. In haste, I am Gentlemen Your humble Servant
B Franklin
To Weiser, Seely and Read Esqrs
 Addressed: To / Conrad Weiser / Jonas Seely / James Read / Esquires / Reading
